IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JUANITA DEVINE,                             : No. 522 EAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FRANK KUMAS, CLIFFORD LASKY, AND            :
JONATHAN TAYLOR, ESQUIRE,                   :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2022, the Petition for Allowance of Appeal is

DENIED.